DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation/Introduction
The following claim interpretation/introduction is incorporated into each and every rejection below as though fully set forth therein.
The claims have been given the broadest reasonable interpretation in view of the specification without reading limitations into the claims from the specification.
The examiner maintains the prior art below cited teaches a lubricant oil and composition for and in a traction drive lubricated with same where the composition lubricates in the nano space in which the distance between two surfaces of two opposing solids constituting the traction drive is 1.0 to 10 nm and renders same obvious by teaching a lubricating oil recognized in the instant specification as possessing the claimed properties.  The oil disclosed by the cited references are taught by virtue of formulae with overlapping carbons which encompass and render obvious the example of the instant specification.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
The applicant has claimed a lubricant base oil not by its chemical components but rather by a measured property.   The measurement of certain properties is common place such as viscosity, viscosity index, etc.; however, some properties may not have been expressly measured in the prior art but may be present inherently in ranges which meet and/or overlap the instantly claimed ranges.  The examples in the instant specification show sample oil a2:

    PNG
    media_image1.png
    268
    910
    media_image1.png
    Greyscale
[0040]
Possessing the claimed values 
    PNG
    media_image2.png
    503
    486
    media_image2.png
    Greyscale
[0041]  
The below prior art teaches this base oil/renders same obvious as more fully below set forth.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi et al (US 5,126,065)
Regarding Claims 1-7 and 9:
Tsubouchi et al (US 5,126,065) discloses a traction fuel with improved coefficient of traction at high temperatures in a traction drive comprising a hydrogenated dimer of a norbornane for exhibiting excellent performance over a wide temperature range of low to high (Abstract) 
The composition improves the coefficient of friction in at least two rotatable elements having tractive surfaces in a torque transmission relationship (C19 L10-20) including continuously variable transmissions, hydraulic apparatus etc. (C7 L1-15) The composition provides a high traction coefficient over a wide temperature range and as a result miniaturization and reduction  in weight of the traction drive unit lengthening the service life of the traction drive unit and aids increasing power can be attained (C6 L60-C7L5)
The fluid comprises a norbornane dimer of the following formula:

    PNG
    media_image3.png
    249
    455
    media_image3.png
    Greyscale

When n=1 and R3 is 1 carbon/methyl group and p and q are each 1 and R1 and R2 are an alkyl with one carbon/methyl group.

Claim(s)  8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi et al (US 5,126,065) as applied to claims 1-7 and 9 above further in view of Sunahara Kenji Tamura Kazushi JP 2018-062551A (as cited on IDS 4/21/2021)
Regarding Claims 8 and 10:
Tsubouchi teaches the limitations above set forth.  Tsubouchi teaches the composition suitable for use in a traction drive and variable transmission.   The composition provides a high traction coefficient over a wide temperature range and as a result miniaturization and reduction  in weight of the traction drive unit lengthening the service life of the traction drive unit and aids increasing power can be attained (C6 L60-C7L5)
While Tsubouchi teaches the composition enables miniaturization of the traction drive unit, Tsubouchi does not expressly recite the distance between two surfaces of two opposing solids constituting the traction drive to be a nano space of 1 to 10 nm.
	Sunahara Kenji Tamura Kazushi discloses a lubricant composition for use to provide excellent friction reduction in sliding members with a clearance of several nanometers [Overview] including 1 to 10 nm Fig 1  [0017] such as in various sliding mechanisms of automobiles [0081] The composition is tested using a shear measurement apparatus to sow the relationship between the intersurface distance and surface force [0012] Fig 4 the composition is used in engines and transmissions [0002]
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to try to use the composition of Tsubouchi in a transmission such as one having clearance of several nanometers such as 1 to 10 nm (overlapping the claimed range) as taught by Sunahara Kenji Tamura Kazushi as the composition is suitable for use in transmissions and will further impart improved performance over a wide temperature range of low to high to the transmission.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al (US 2010/0237274)
Regarding Claims 1-7 and 9:
Ota et al (US 2010/0237274) discloses a lubricating composition with excellent traction performance lubricating properties and stability (Abstract) comprising an alicyclic hydrocarbon compound having two or more rings in the molecule, an ester of a carboxylic acid having a branched chain or branched chains with a polyhydric alcohol , an ester of an alicylic polycarboxylic acid with C1 to C18 alcohol [0016] The ester includes a trimethylolpropane ester:

    PNG
    media_image4.png
    482
    443
    media_image4.png
    Greyscale

The alicyclic hydrocarbon includes bicyclic heptane dimers [0018] 

    PNG
    media_image5.png
    160
    439
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    367
    444
    media_image6.png
    Greyscale

When n=1 and R3 is 1 carbon/methyl group and p and q are each 1 and R1 and R2 are an alkyl with one carbon/methyl group.

Claim(s)  8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al (US 2010/0237274) as applied to claims 1-7 and 9 above further in view of Sunahara Kenji Tamura Kazushi JP 2018-062551A (as cited on IDS 4/21/2021)
Regarding Claims 8 and 10:
Ota teaches the limitations above set forth.  Ota et al (US 2010/0237274) discloses a lubricating composition with excellent traction performance lubricating properties and stability and power transmission capability. [0106]
Ota does not expressly recite the distance between two surfaces of two opposing solids constituting the traction drive to be a nano space of 1 to 10 nm.
Sunahara Kenji Tamura Kazushi discloses a lubricant composition for use to provide excellent friction reduction in sliding members with a clearance of several nanometers [Overview] including 1 to 10 nm Fig 1  [0017] such as in various sliding mechanisms of automobiles [0081] The composition is tested using a shear measurement apparatus to sow the relationship between the intersurface distance and surface force [0012] Fig 4 the composition is used in engines and transmissions [0002]
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to try to use the composition of Ota in sliding mechanism such as one having clearance of several nanometers such as 1 to 10 nm (overlapping the claimed range) as taught by Sunahara Kenji Tamura Kazushi as the composition is suitable for use in sliding mechanism for power transmission and will further impart improved traction performance, lubricating properties and stability.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al (US 2007/0155632)
Regarding Claims 1-7 and 9:
Hata et al (US 2007/0155632) discloses a lubricating oil composition comprising a base oil of dimerized norbornane hydrogenated [0026-0028] such as 
    PNG
    media_image7.png
    142
    502
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    224
    505
    media_image8.png
    Greyscale

When n=1 and R3 is 1 carbon/methyl group and p and q are each 1 and R1 and R2 are an alkyl with one carbon/methyl group.
The oil is used in a continuously variable transmission [0062] between the surfaces of a load pressing force [0064] including traction drive types [0001]
The composition is a general purpose lubricating oil for CVT of various types [0022] The base oil has a high traction coefficient [0023]

Claim(s)  8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al (US 2007/0155632)as applied to claims 1-7 and 9 above further in view of Sunahara Kenji Tamura Kazushi JP 2018-062551A (as cited on IDS 4/21/2021)
Regarding Claims 8 and 10:
Hata teaches the limitations above set forth.
Hata does not expressly recite the distance between two surfaces of two opposing solids constituting the traction drive to be a nano space of 1 to 10 nm.
Sunahara Kenji Tamura Kazushi discloses a lubricant composition for use to provide excellent friction reduction in sliding members with a clearance of several nanometers [Overview] including 1 to 10 nm Fig 1  [0017] such as in various sliding mechanisms of automobiles [0081] The composition is tested using a shear measurement apparatus to sow the relationship between the intersurface distance and surface force [0012] Fig 4 the composition is used in engines and transmissions [0002]
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to try to use the composition of Hata in a transmission such as one having clearance of several nanometers such as 1 to 10 nm (overlapping the claimed range) as taught by Sunahara Kenji Tamura Kazushi as the composition is suitable for use in transmissions and will further impart improved traction performance and lubricating properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this action  For example:
Kurihara et al (US 2009/0145231) discloses a resonance shear measuring method (Abstract) to perform desired measurement on an interface between  two solid surfaces or a thin film, sandwiched in between [0001] necessary for comprehension and control of friction and lubrication on solid surfaces using resonance shear measurement [0002] [0007][0011] to measure rheological properties and friction lubrication properties [0038] The invention enables measuring change in rheological properties of a sample friction and lubricating properties and a coupling intensity between the sample and the substrate.  Lubricating properties can be measured [0076] 
Nanotribological Characterization of Lubricants between Smooth Iron Surfaces discloses resonance shear measurement for evaluating nano rheological and tribological properties of lubricants for example hexadecane and PAO confined between iron surfaces showing resonance curves for the viscosity of the hexadecane and PAO increased due to liquid structuring when surface separation decreased to a value less than 25 and 20nm.  When normal load was less than 1.1mN hexadecane behaved almost solid like with poor lubrication.  When the load was greater than 1.1 mN PAO showed high lubricant in under high L greater than 2 mN.  (Abstract)
W0 2017158894A1 discloses a lubricating oil with normalized peak intensity ratio obtained by resonance shear measurement of 0.4 or more
The resonance of 0.4 more with surface to surface distance is 20 nm or more and the load is 0 mN and 5 mN or less (Abstract)  The composition reduces frictional force in boundary lubrication region while keeping bulk viscosity in the fluid lubrication region low and provides friction reduction (Last Par)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771